Order entered November 14, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01304-CV

                       LG ELECTRONICS U.S.A., INC., Appellant

                                              V.

                          LOVERS TRADITION II, LP, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-09593

                                          ORDER
       Before the Court are appellant’s November 4, 2019 opposed motion to stay or abate

appeal and court reporter Tina Thompson’s November 6, 2019 request for an extension of time

to file the record. We DENY the motion to stay. We GRANT the reporter’s extension request

and ORDER the reporter’s record received November 12, 2019 filed as of the date of this order.

       As the appellate record appears complete, we ORDER appellant to file its opening brief

no later than December 4, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE